               Case 5:18-cr-00312-EJD Document 16 Filed 12/13/18 Page 1 of 3



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 AMIE D. ROONEY (CABN 215324)
   MATTHEW A. PARRELLA (NYBN 2040855)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5066
 8           Amie.Rooney@usdoj.gov

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                           SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                       ) NO. 18CR00312-EJD
14                                                   )
             Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
15                                                   ) CONTINUING STATUS CONFERENCE
        v.                                           )
16                                                   )
     XIAOLANG ZHANG,                                 )
17                                                   )
             Defendant.                              )
18                                                   )
                                                     )
19

20           IT IS HEREBY STIPULATED AND AGREED between the United States and defendant
21 XIAOLANG ZHANG by and through undersigned counsel, that the status conference now scheduled

22 for December 17, 2018, be continued to February 25, 2019, at 1:30 p.m. The reason for the stipulated

23 continuance is so that defense counsel may continue to prepare, including by reviewing the additional

24 discovery in the process of being produced. Since the parties last appeared the government has

25 produced initial discovery, and the parties anticipate multiple additional discovery productions in

26 January and February. The United States will also respond to requests for examinations of physical

27 evidence expeditiously.

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18 CR 00312-EJD                                                                 v. 7/10/2018
               Case 5:18-cr-00312-EJD Document 16 Filed 12/13/18 Page 2 of 3



 1          Further, the parties hereby stipulate that the time period from December 17, 2018, to February

 2 25, 2019 should be excluded under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

 3 (B)(iv) to further the interest of justice, and to promote the continuity and effective preparation of

 4 counsel, taking into account the exercise of due diligence. Failure to grant the continuance would deny

 5 the defendant continuity of counsel and deny counsel reasonable time necessary for effective

 6 preparation, taking into account the exercise of due diligence, per 18 U.S.C. § 3161(h)(7)(A) and

 7 (B)(iv). The parties further stipulate and agree that the ends of justice served by excluding the time from

 8 December 17, 2018 through February 25, 2019, from computation under the Speedy Trial Act outweigh

 9 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
10          The undersigned Assistant United States Attorneys certify that they have obtained approval from

11 counsel for the defendant to file this stipulation and proposed order.

12

13          IT IS SO STIPULATED.

14 DATED: December 13, 2018                                        /s/                  ___
                                                          AMIE D. ROONEY
15                                                        MATTHEW A. PARRELLA
                                                          Assistant United States Attorneys
16

17 DATED: December 13, 2018                                        /s/              ___
                                                          DANIEL B. OLMOS
18                                                        Counsel for Defendant XIAOLANG ZHANG

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18 CR 00312-EJD                                                                    v. 7/10/2018
              Case 5:18-cr-00312-EJD Document 16 Filed 12/13/18 Page 3 of 3



 1

 2                                           [PROPOSED] ORDER

 3          Based upon the facts set forth in the stipulation of the parties and for good cause shown, it is

 4 hereby ordered that the status conference now scheduled for December 17, 2018, is continued to

 5 February 25, 2019, at 1:30 p.m. Further, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), the Court

 6 finds that the ends of justice served in granting the continuance outweigh the best interests of the public

 7 and the defendant in a speedy trial and excludes time from December 17, 2018 through February 25,

 8 2019, and that failing to grant the continuance would unreasonably deny defense counsel and the

 9 defendant the reasonable time necessary for effective preparation, taking into account the exercise of
10 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). Therefore, and with the consent of the parties, IT IS

11 HEREBY ORDERED that the status hearing be continued to February 25, 2019, and that the time from

12 December 17, 2018 to February 25, 2019 shall be excluded from computation under the Speedy Trial

13 Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

14          IT IS SO ORDERED.

15

16

17 DATED: ___________________                                     ___________________________
                                                                  HON. EDWARD J. DAVILA
18                                                                United States District Judge

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18 CR 00312-EJD                                                                    v. 7/10/2018
